PER CURIAM.
The questions raised in this cause are substantially the same as in Saxlehner v. Eisner (decided herewith) 91 Fed. 536¡. The circuit court held that complainant had no exclusive right in this country to the name “Hunyadi,” in which conclusion we concur. The circuit court further granted an injunction against continued use of the red and blue labels, and an accounting for past infringements by the use of such labels. For reasons stated in the Eisner Case, the decree as to the labels is reversed, and cause remitted, with instructions to dismiss the bill, with costs of this appeal.